Name: Council Implementing Regulation (EU) NoÃ 1320/2011 of 16Ã December 2011 implementing Article 8a(1) of Regulation (EC) NoÃ 765/2006 concerning restrictive measures in respect of Belarus
 Type: Implementing Regulation
 Subject Matter: international affairs;  Europe
 Date Published: nan

 17.12.2011 EN Official Journal of the European Union L 335/15 COUNCIL IMPLEMENTING REGULATION (EU) No 1320/2011 of 16 December 2011 implementing Article 8a(1) of Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus (1), and in particular Article 8a(1) thereof, Whereas: (1) On 18 May 2006, the Council adopted Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus. (2) In view of the gravity of the situation in Belarus, additional persons should be included in the list of natural and legal persons, entities and bodies subject to restrictive measures as set out in Annex IA to Regulation (EC) No 765/2006, HAS ADOPTED THIS REGULATION: Article 1 The persons listed in Annex to this Regulation shall be added to the list set out in Annex IA to Regulation (EC) No 765/2006. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2011. For the Council The President T. NALEWAJK (1) OJ L 134, 20.5.2006, p. 1. ANNEX Persons referred to in Article 1 Names Transcription of Belarusian spelling Transcription of Russian spelling Names (Belarusian spelling) Names (Russian spelling) Place and date of birth Position 1. Bandarenka Siarhei Uladzimiravich Bondarenko Sergei Vladimirovich Ã Ã °Ã ½Ã ´Ã °ÃÃ Ã ½Ã ºÃ ° Ã ¡Ã ÃÃ ³Ã µÃ ¹ Ã £Ã »Ã °Ã ´Ã ·iÃ ¼iÃÃ °Ã ²iÃ  Ã Ã ¾Ã ½Ã ´Ã °ÃÃ µÃ ½Ã ºÃ ¾ Ã ¡Ã µÃÃ ³Ã µÃ ¹ Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Address: Department of law of administration of Pervomaysky district Chornogo K. 5 office 417 Tel.: +375 17 2800264 Judge of the Pervomaiski District Court of Minsk. On 24 November 2011 he sentenced Ales Byalyatski, one of the most prominent human rights defenders, Chief of the Belarusian HR Centre "Vyasna", Vice President of FIDH. The trial was conducted in a way that was a clear violation of the Code of Penal Procedure. Byalyatski was active in defending and providing assistance to those who suffered from repression in relation with the 19 December 2010 elections and the crackdown on civil society and democratic opposition. 2. Saikouski Uladzimir Saikovski Vladimir Ã ¡Ã °Ã ¹Ã ºÃ ¾Ã Ã Ã ºi Ã £Ã »Ã °Ã ´Ã ·iÃ ¼iÃ Ã ¡Ã °Ã ¹Ã ºÃ ¾Ã ²Ã Ã ºÃ ¸Ã ¹ Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸Ã Address: Department of law of administration of Pervomaysky district Chornogo K. 5 office 417 Tel.: +375 17 2800264 Public Prosecutor of the Pervomaiski District Court of Minsk. He dealt with the trial of Ales Byalyatski, one of the most prominent human rights defenders, Chief of the Belarusian HR Centre "Vyasna", Vice President of FIDH. The accusation presented by the prosecutor in the trial had a clear and imminent political motivation and was a clear violation of the Code of Penal Procedure. Byalyatski was active in defending and providing assistance to those who suffered from repression in relation with the 19 December 2010 elections and the crackdown on civil society and democratic opposition.